IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


C.S.,                                     : No. 35 WM 2015
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
J. & B.S. AND J.S. AND HON. J.A.S.,       :
                                          :
                    Respondents           :


                                       ORDER


PER CURIAM
        AND NOW, this 22nd day of July, 2015, the Application for Exercise of King’s

Bench Power or Extraordinary Jurisdiction is DENIED.